Citation Nr: 0516700	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected arteriosclerotic 
heart disease.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to arteriosclerotic heart 
disease.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002 and February 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The veteran, who had active 
service from September 1951 to June 1953, appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  

The issue of service connection for peripheral vascular 
disease will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hypertension manifested within one year of 
his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, 
hypertension may be presumed to have incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in September 2002 informing him of the VCAA and 
its provisions as well as what evidence was necessary to 
establish service connection for hypertension on a secondary 
basis, the Board acknowledges that the letter did not notify 
him of the what the evidence must show to establish a claim 
for service connection on a direct basis.  However, the Board 
would observe that the RO did otherwise inform the veteran of 
what evidence was necessary to substantiate his claim for 
service connection.  In this regard, the Board notes that the 
appellant had been provided with a copy of the November 2002 
and February 2003 rating decisions as well as the February 
2004 Statement of the Case issued in connection with this 
claim, which have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied. Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the September 2002 letter 
as well as the November 2002 and February 2003 rating 
decisions and the February 2004 Statement of the Case have 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, the Board is of the 
opinion that these documents have adequately notified the 
veteran of the evidence necessary to establish his claim for 
service connection for hypertension.

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, several documents have adequately notified the 
veteran of what is necessary to establish a claim for service 
connection on both a direct and secondary basis, and there is 
no evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case.  Therefore, the Board finds that any perceived duty to 
notify deficiency would be harmless error in this case and 
that no reasonable possibility exists that any further 
notification would aid the veteran in substantiating his 
claim.  In other words, the essential fairness of the 
adjudication process has not been affected by an error as to 
the VCAA notice.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded a VA examination in January 2003 in connection with 
his claim for service connection.  The veteran and his 
representative have not made the Board aware of any addition, 
relevant evidence that needs to be obtained prior to 
appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to the 
veteran's claim for service connection for hypertension is 
not prejudicial to the veteran by virtue of the Board's 
granting the benefit sought on appeal by its decision this 
date, as discussed below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board therefore finds that disposition of 
the appellant's claim is appropriate.

Background and Evidence

Service records show that the veteran had active service from 
September 1951 to June 1953.

Service medical records are negative for any complaints, 
diagnosis, or treatment of hypertension.  The veteran was 
afforded a pre-induction examination in September 1951 as 
well as a separation examination in June 1953.  Both of these 
examinations found his vascular system to be normal, and the 
only clinical abnormality of the heart noted was a systolic 
murmur.  At the time of his pre-induction examination, his 
blood pressure while sitting was recorded as 132/62, and 
during his separation examination, the veteran was found to 
have a blood pressure of 78/62 while sitting and of 140/72 
when recumbent.

Private medical records dated from September 1956 to October 
1957 document the veteran's complaints, treatment, and 
diagnoses pertaining to his heart.  In May 1957, his blood 
pressure was recorded as 160/74, and in October 1957, his 
blood pressure was 120/62.

A physician indicated in a July 1958 statement that the 
veteran was first examined in October 1953 during which he 
reported having a history of heart murmur, nervousness, 
anorexia, and swelling under the eyes.  He was later seen 
intermittently from September 1956 to October 1957 for 
episodes of angina and tachycardia as well as for ankle and 
orbital edema.  The physician stated that the veteran's 
symptoms were nervousness, chest and arm pain, and heart 
pounding as well as puffiness below the eyes and occasionally 
of the ankles.  An electrocardiogram showed abnormal tracing 
compatible with myocardial disease, and the veteran was 
diagnosed with arteriosclerotic heart disease.

Another physician submitted a statement in August 1958 in 
which he indicated that the veteran had a routine office call 
in June 1953.  The veteran had told the physician that he had 
to lie down a few times when he entered the service, which he 
attributed to his blood pressure.  He also reported having a 
rapid heart for much of his life.  The physician noted that 
the veteran's symptoms included nervousness and tiredness for 
about a week and that he did not complain of any pain or 
discomfort over the heart.  Physical, laboratory, and x-ray 
findings included Grade 2 systolic murmur at the second 
interspace to the left of the sternum, and his blood pressure 
was listed as 160/70.  The veteran was diagnosed with 
hypertension and nervousness and placed on sedation.  

The veteran was provided a VA special cardiovascular 
examination in April 1959 during which it was noted that he 
had been examined by a private physician following his 
separation from service and found to have moderate elevation 
of blood pressure for which he was prescribed medication.  It 
was also noted that during the six past years he had episodes 
of elevated heart rate and chest discomfort, which were 
usually relieved by rest or nitroglycerin tablets.  The 
examiner also indicated that the veteran's past history 
relating to cardiovascular disease was entirely negative 
until the onset of chest discomfort in 1953.  A physical 
examination found his blood pressure to be 138/72, and he was 
diagnosed with arteriosclerotic heart disease and coronary 
insufficiency with angina pectoris accompanied by heart 
consciousness and anxiety.  The examiner also commented that 
the veteran had very definite symptoms referable to the 
cardiovascular system, but that he had some doubt as to 
whether his symptoms were actually produced from a 
cardiovascular abnormality, as they were much more suggestive 
of musculoskeletal origin.  As such, he stated that the exact 
etiology of discomfort could not be accurately determined 
because there was obvious tension and anxiety concerning his 
cardiovascular status.

A rating decision dated in May 1959 granted service 
connection for arteriosclerotic heart disease.

VA medical records dated from January 1961 to March 1962 
document the veteran's complaints and treatment for chest 
pain.  These treatment records also indicate that he had a 
systolic blood pressure ranging from 120 to 130 and a 
diastolic blood pressure between 74 and 80.

The veteran was provided a VA special cardiovascular 
examination in March 1963 for an evaluation of his 
arteriosclerotic heart disease.  His resting blood pressure 
was recorded as 140/80 at that time, and following a physical 
examination, he was diagnosed with arteriosclerotic heart 
disease with angina pectoris and coronary insufficiency.  It 
was also noted that he had a Class II-A cardiovascular system 
that seemed to be psychophysiological.

In a September 1968 statement, the veteran's treating 
physician indicated that he had precordial pain with dyspnea 
on exertion.   He was found to have a mild aortic systolic 
murmur, and his exercise blood pressure was noted to range up 
to 190/94.  The veteran was diagnosed with mild and 
symptomatic coronary arteriosclerosis.

The veteran was provided a VA special cardiovascular 
examination in October 1968 at which time his blood pressure 
was recorded as 130/66.  He was diagnosed with 
arteriosclerotic heart disease and coronary insufficiency 
with anginal syndrome.

The veteran was afforded a VA examination in September 1971 
at which time he complained of headaches, chest pains, arm 
and leg pains due to poor circulation, and shortness of 
breath.  He reported having an onset of a circulatory problem 
in 1953 or 1954 that was manifested by some chest pains and 
tingling in the arms and legs.  His blood pressure in his 
left arm was found to be 144/92, and he was diagnosed with 
arteriosclerotic heart disease by history.

Newton G. Smith, M.D. submitted a statement in January 1972 
in which he indicated that the veteran's blood pressure was 
144/90 in both arms and listed his diagnosis as aortic 
systolic murmur with the cause undetermined.

The veteran was provided a VA examination in December 1975 
during which he reported having pain in his upper anterior 
chest and left arm since 1963 that seemed to be brought on by 
exertion and tension and relieved by nitroglycerin.  He also 
noted that he became dyspneic after walking one block and 
experienced occasional swelling in his ankles in the evening.  
A physical examination was performed, and his blood pressure 
was listed as 140/80.  The examiner opined that the veteran 
had a leak or partial incompetence of the mitral valve in 
association with his arteriosclerotic heart disease.

Private medical records dated from January 2000 to January 
2003 document the veteran's treatment for various disorders, 
including hypertension.  These records also indicate that his 
systolic blood pressure ranged from 130 to 190 and that his 
diastolic pressure was between 56 and 80 during this time 
period.

Private medical records dated from July 2000 to November 2002 
document the veteran's treatment for various disorders, 
including hypertension.  These records indicate that his 
systolic blood pressure ranged from 130 to 172 and that his 
diastolic blood pressure was between 57 and 80 during this 
period of time.  He had been taking medication for his 
hypertension, and in November 2002, it was noted that the 
veteran's blood pressure had been under control with his 
systolic pressure generally in the 120s and his diastolic 
pressure in the 60s.  

The veteran was afforded several VA examinations in January 
2003 during which his claims file was reviewed and it was 
noted that he was first diagnosed with hypertension in the 
1960s.  A physical examination found his blood pressure to be 
210/74 supine and 210/70 sitting when he went to do a stress 
test.  He was sent to urgent care due to the fact that his 
blood pressure was elevated and he had forgotten to take his 
medications.  His blood pressure decreased to 154/76 after 
taking medication.  He was diagnosed with fairly poor 
hypertension and with arteriosclerotic heart disease with no 
residual complications.  The examiner opined that 
hypertension was not secondary to his arteriosclerotic heart 
disease and also stated that renal disease may be another 
cause of his high blood pressure.

In March 2003, the veteran contended that hypertension was a 
contributing factor to heart disease and stroke.

In his March 2004 VA Form 9, the veteran stated that there 
was literature indicating that hypertension is a cause of 
heart disease and that physicians treat people for 
hypertension in order to make a heart attack or stroke less 
likely.  He also contended that it was pure speculation to 
state that hypertension and heart disorder are not related.

Law and Analysis

The veteran contends that he is entitled to service 
connection for hypertension.  More specifically, he claims 
that his current hypertension is related to his service-
connected arteriosclerotic heart disease.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id. 

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran is entitled to service connection 
for hypertension.  Although his service medical records are 
negative for any complaints, treatments, or diagnosis of 
hypertension, the Board notes that an August 1958 statement 
from a physician indicated that the veteran was seen for a 
routine office visit in June 1953 shortly after his 
separation from service.  At that time, the veteran reported 
having to lie down a few times when entering service, which 
he attributed to his blood pressure.  The physician indicated 
that the veteran was diagnosed with hypertension and 
nervousness, and given sedation.  The Board notes further, 
that the medical history as related by the veteran at the 
time of the April 1959 VA examination is consistent with the 
August 1958 report.  At the time of the April 1959 VA 
examination, the veteran reported that he was seen by a 
private physician after discharge from service who found, in 
pertinent part, moderate elevation of blood pressure, and was 
started on medication at the time with some control of 
elevated blood pressure and probably also some better control 
of nervous tension.  This history is entirely consistent with 
the description of the June 1953 office visit as related in 
the August 1958 private medical statement.  Although the 
January 2003 VA examiner reported the onset of hypertension 
in the 1960s, it is clear from earlier dated records that the 
veteran likely had been diagnosed with hypertension in 1953 
and placed on medication.  To the extent that there is any 
reasonable doubt as to whether the veteran currently has 
hypertension that manifested to a compensable degree within 
one year of his military service, that doubt will be resolved 
in the veteran's favor.  Accordingly, the Board concludes 
that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claim for service connection for 
peripheral vascular disease as well as which evidence the VA 
would seek to provide and which evidence the claimant is to 
provide.  The Court has indicated that such specific notice 
is required to comply with the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.

In addition, the Board observes that the veteran was provided 
a VA examination in January 2003 in connection with his claim 
for service connection for peripheral vascular disease.  
However, the Board finds the examiner's opinion to require 
further clarification regarding the relationship, if any, 
between the veteran's peripheral vascular disease and 
service-connected arteriosclerotic heart disease.  In this 
regard, the Board notes that the January 2003 VA examiner 
stated that the veteran's peripheral vascular disease was 
secondary to his long-term use of tobacco, high cholesterol, 
poorly controlled blood pressure, and alcohol use and further 
opined that it was not secondary to his heart disease.  As 
such, the January 2003 VA examiner did not specifically 
address the issue of whether the veteran's arteriosclerotic 
heart disease may have aggravated his peripheral vascular 
disease.  The Court has held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for the purpose of determining 
whether the veteran's current peripheral vascular disease is 
causally or etiologically related to his service-connected 
arteriosclerotic heart disease.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or 
evidence necessary to substantiate 
his claim for service connection for 
peripheral vascular disease on both a 
direct and secondary basis, and the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence.  The RO must ensure that 
all VCAA notice obligations are 
satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A. (West 
2002), and any applicable legal 
precedent. 

2.  The veteran should be afforded a 
VA examination for the purpose of 
ascertaining the nature and etiology 
of his peripheral vascular disease.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and to offer an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current peripheral vascular disease 
is either caused by or permanently 
aggravated by his service-connected 
arteriosclerotic heart disease.  The 
examiner should also indicate whether 
it is at least as likely as not that 
this veteran's arteriosclerotic heart 
disease is one of several causes of 
his peripheral vascular disease.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


